Title: From John Adams to Henry Knox, 28 February 1780
From: Adams, John
To: Knox, Henry


     
      Dear sir
      Paris Feb. 28. 1780
     
     Your Friend the Marquis, with whom I have sometimes had the Honour to drink your Health after that of General Washington, will deliver you this. His Love of Glory is not diminished, nor his affection for America, as you see by his Return. He has been indefatigable in endeavours to promote the Welfare and Comfort of our Army, as well as to support their Honour and Character, and has had success in both.
     He has had a share in convincing this Court of the Policy and Necessity of transferring their Exertions into the American seas and I hope, he will in time assist in bringing Spain into the same system. But Time is necessary to bring Nations to comprehend new systems of Policy, and every Body has some time or other an Opportunity of throwing in Light. France and Spain are not yet habituated to reasoning Upon the new Connection, nor are they yet Sensible of all the Advantages they might derive from it in the Prosecution of the War. France however is more convinced of it this Year than last. But I have not time to say more except that I am as usual your Frd
    